Citation Nr: 9930012	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  90-31 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUE

Entitlement to an increased evaluation for residuals of shell 
fragment wound scars of the arms and hands, currently rated 
as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1948 to May 
1952.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1988 RO rating decision and later RO 
decisions that denied service connection for bilateral 
hearing loss and skin cancer, denied an increased evaluation 
for residuals of shell fragment wounds to the right shoulder 
(rated 20 percent), denied an increased evaluation for 
residuals of shell fragment wound scars of both arms and 
hands (rated 10 percent), denied an increased evaluation for 
residuals of shell fragment wounds manifested by right median 
and radial nerve impairment (rated 10 percent), denied an 
increased (compensable) evaluation for residuals of shell 
fragment wounds manifested by left median and radial nerve 
impairment, and denied an increased (compensable) evaluation 
for residuals of shell fragment wounds manifested by fracture 
of the right mandible with lower lip scar.  In July 1989 the 
veteran was scheduled for a hearing at the RO, but he was 
unable to attend the hearing and his representative presented 
argument on his behalf.  In June 1991 and November 1992, the 
Board remanded the case to the RO for additional development.  

In August 1996, the Board determined that the veteran had not 
submitted evidence of a well-grounded claim for skin cancer, 
denied an increased evaluation for residuals of shell 
fragment wounds of the right shoulder, denied an increased 
evaluation for residuals of shell fragment wounds manifested 
by impairment of the median and radial nerve of the right 
hand, and denied an increased (compensable) compensable 
evaluation for residuals of shell fragments wounds manifested 
by fracture of the right mandible with lower lip scar.  The 
Board also granted service connection for bilateral hearing 
loss and an increased evaluation of 10 percent for residuals 
of shell fragment wounds manifested by radial and median 
nerve impairment of the left hand.  At that time, the issue 
of entitlement to an increased evaluation for residuals of 
shell fragment wound scars of the arms and hand was remanded 
to the RO for additional development.



FINDING OF FACT

The residuals of shell fragment wound scars of the arms and 
hands are manifested primarily by retained metallic 
fragments, asymptomatic scars of the hands and right elbow, 
and tenderness in the right wrist area associated with a scar 
and retained metallic fragment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of shell fragment wound scars of the arms and hands 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.118, Codes 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from September 1948 to May 
1952.

Available service medical records show that the veteran 
sustained multiple wounds of the jaw, chest, and both arms 
from shrapnel.

At a VA medical examination in May 1975, the veteran was 
found to have multiple small scars, residuals of shrapnel 
wounds of the right side of trunk, elbow and wrist, both 
hands, and bridge of nose.

A July 1975 RO rating decision granted service connection for 
multiple fragment wound scars, and assigned a 10 percent 
rating for this condition, effective from May 1975.  The 
10 percent rating for the scars has remained unchanged since 
then, but service connection has been granted for various 
disabilities, including related asymptomatic scars.  A review 
of the record shows that service connection is currently in 
effect for post-traumatic stress disorder, rated 100 percent; 
residuals of shell fragment wounds of the right shoulder, 
rated 20 percent; residual scars of the arms and hands, rated 
10 percent; residuals of shell fragment wounds manifested by 
medial and radial nerve impairment of the right hand, rated 
10 percent; residuals of shell fragment wounds manifested by 
impairment of the median and radial nerves of the left hand, 
rated 10 percent; bilateral hearing loss, rated zero percent; 
and residuals of shell fragment wounds manifested by fracture 
of the right mandible with lower lip scar, rated 
zero percent.  

VA medical records show that the veteran was seen and 
evaluated for various disabilities in the 1980's and 1990's.  
The more salient medical reports with regard to the claim 
being considered in this decision are discussed in the 
following paragraphs.

At a VA medical examination in August 1988 the veteran was 
found to have residuals of multiple shell fragment wounds of 
the right shoulder and both hands with bone destruction of 
the left 5th finger and left 3rd metacarpal.

At a hearing in July 1989 the veteran's representative argued 
that the residuals of shell fragment wound scars of the arms 
and hands were more severe than currently evaluated.

At a VA dermatological consultation in November 1996, the 
veteran was found to have multiple scars on the shoulder, 
right flank, right elbow, and both hands.  It was noted that 
the scars were healed and required no treatment.

In April 1997, the veteran underwent a VA skin examination.  
X-rays of the right wrist, hand, and elbow showed shell 
fragments.  There was one palpable fragment 2 inches below 
the right elbow joint on the ulnar side.  This fragment was 
the size of a kernel.  There was full range of motion of the 
elbow.  The shell fragment was not tender.  There was a scar 
just below the palpable fragment.  It measured 8 millimeters 
and was 1-2 millimeters deep.  On the right wrist there was a 
deep shell fragment that was not easily palpable, but it was 
tender when the ulnar side of the right wrist was palpated.  
There was full range of motion of the right wrist, but he 
complained of pain with radial deviation.  The lateral 
deviation of the right wrist was to 45 degrees, radial 
deviation was to 20 degrees, dorsiflexion was to 70 degrees, 
and palmar flexion was to 80 degrees.  There was no weakness 
of the right hand grip.  The diagnosis was metallic fragments 
on wrist and right elbow, but no limitation of motion of the 
nearby joints.  It was noted that there was tenderness of the 
right wrist joint due to metallic fragment.

Color photographs of various scars of the veteran were taken 
in conjunction with his April 1997 VA skin examination.  
These photographs do not show any significant scarring.


B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect (10 percent).  
38 C.F.R. § 4.118, Codes 7803, 7804, 7805.

The Board recognizes the representative's argument at a 
hearing in 1989 to the effect that the veteran's scars of the 
arms and hands are more severe than currently evaluated, but 
the objective medical evidence shows that the scars of the 
veteran's hands, right wrist, and right elbow with retained 
metallic fragment are essentially asymptomatic.  The scars 
and metallic fragments produce no limitation of the nearby 
joints and the evidence does not reveal the presence of any 
related ulceration.  The report of the veteran's VA medical 
examination in 1997 shows that the metallic fragment 
associated with the scar of the right wrist causes tenderness 
and that there is pain with lateral deviation of the right 
wrist.  The tenderness in the area of the right wrist scar 
produced by the retained metallic fragment supports the 
assignment of one 10 percent rating for the right wrist scar 
with retained metallic fragment under diagnostic code 7804.  
The painful motion with lateral deviation of the right wrist 
does not support the assignment of a separate 10 percent 
rating for the right wrist scar with metallic fragment 
because the evidence indicates he has full range of motion of 
the right wrist with no weakness or significant functional 
impairment.  38 C.F.R. §§ 4.71, Plate I, 4.71a, Code 5215, 
4.118, Code 7805, and consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 concerning functional impairment 
due to pain, weakness, incoordination, and fatigability.  The 
evidence reveals that the other scars of the arms and hands 
are asymptomatic and do not warrant separate compensable 
evaluations.

The Board recognizes that separate noncompensable evaluations 
may be assigned for the veteran's various scars of the arms 
and hands, but the combined rating for all the scars is 
10 percent.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Under 
the circumstances in this case, the Board finds that no 
useful purpose would be served by such action.

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for an increased 
evaluation for residuals of shell fragment wound scars of the 
arms and hands.  Hence, the claim is denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

An increased evaluation for shell fragment wound scars of the 
arms and hands is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

